DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14-16, 18-23, 25-30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0170110 A1 to Chang et al. (“Chang”) in view of U.S. Patent Application Publication No. 2021/0035907 A1 to Chen et al. (“Chen”).							As to claim 14, Chang discloses a semiconductor structure comprising: a first dielectric layer (102) disposed over a substrate (¶ 0013); a second dielectric layer (122) disposed over and in contact with the first dielectric layer (102), wherein the first dielectric layer (102) comprises a different low-k dielectric material than the second dielectric layer (122), and wherein the first dielectric layer (102) and the second dielectric layer (122) are disposed above an underlying first end of line structure (below BEOL) and a middle of line structure (below BEOL); and at least one back end of line (BEOL) interconnect (120) comprising a first portion (in 102) disposed entirely within the first dielectric layer (102) and a second portion (in 122) disposed entirely within the second dielectric layer (122), wherein the at least one BEOL interconnect (120) comprises a top-via configuration (See Fig. 1, ¶ 0013, ¶ 0014, ¶ 0019, ¶ 0022, ¶ 0025, ¶ 0027, ¶ 0029, ¶ 0030, ¶ 0031) (Notes: the limitation “portion” is defined as a part of any whole, either separated from or integrated with it by DICTIONARY.COM).			Chen specifically discloses BEOL structure is above FEOL interconnected by MEOL in the semiconductor device such that lower structures such as gate and source/drain can be interconnected to upper structures such as a pad and a via (See Fig. 1, ¶ 0016, ¶ 0017).				 							As to claim 15, Chang further discloses wherein the top-via configuration of the at least one BEOL interconnect (120) comprises: a metallic wire layer (120 in 102); and a metallic via pillar (120 in 122) disposed on top of and in contact with a top surface of the metallic wire layer (120 in 102) (See Fig. 1), where the metallic wire layer and the metallic via pillar are contacts providing low resistance connections.				As to claim 16, Chang further discloses wherein sidewalls of the metallic wire layer (120 in 102) are in contact with the first dielectric layer (102), and wherein a top surface of the metallic wire layer (120 in 102) and sidewalls of the metallic via pillar (120 in 122) are in contact with the second dielectric layer (122) (See Fig. 1).				As to claim 18, Chang further discloses wherein the metallic wire layer (120 in 102) comprises a same material as the metallic via pillar (120 in 122) (See Fig. 1, ¶ 0022).													As to claim 19, Chang discloses further comprising: an adhesion layer (128) disposed in contact with the at least one BEOL interconnect (120) (See Fig. 1L, ¶ 0030) (Notes: the limitation “adhesion layer” does not specify any particular material such that Chang meets the claimed limitation).									As to claim 20, Chang further discloses wherein a top surface of the first dielectric layer (102) is planar with a top surface of the metallic wire layer (120 in 102) (See Fig. 1K).											As to claim 21, Chang discloses a semiconductor structure comprising: a first dielectric layer (102) disposed over a substrate (¶ 0013); a second dielectric layer (122) disposed over and in contact with the first dielectric layer (102), wherein the first dielectric layer (102) comprises a different low-k dielectric material than the second dielectric layer (122), and wherein the first dielectric layer (102) and the second dielectric layer (122) are disposed above an underlying first end of line structure (below BEOL) and a middle of line structure (below BEOL); and at least one singular interconnect (120) disposed within the first dielectric layer (102) and the second dielectric layer (122), wherein the at least one singular interconnect (120) comprises a top-via configuration including a first portion (120 in 102) and a second portion (120 in 122) formed from the same continuous layer (120) as the first portion (120 in 102), the first portion (120 in 102) of the at least one singular interconnect (120) disposed within the first dielectric layer (102) and the second portion (120 in 122) of the at least one singular interconnect (120) disposed within the second dielectric layer (122), wherein the second portion (120 in 122) of the at least one singular interconnect (120) is further disposed in an etched region of the at least one singular interconnect (120) (See Fig. 1, ¶ 0013, ¶ 0014, ¶ 0019, ¶ 0022, ¶ 0025, ¶ 0027, ¶ 0029, ¶ 0030, ¶ 0031) (Notes: “the etched region” is formed by patterning the dielectric layer and forming the interconnect. Further, the limitation “portion” is defined as a part of any whole, either separated from or integrated with it by DICTIONARY.COM).								Chen specifically discloses BEOL structure is above FEOL interconnected by MEOL in the semiconductor device such that lower structures such as gate and source/drain can be interconnected to upper structures such as a pad and a via (See Fig. 1, ¶ 0016, ¶ 0017).											Furthermore, the limitation “disposed in an etched region of the at least one singular interconnect” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. It has been held it has been held that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).													The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).
As to claim 22, Chang further discloses wherein the first portion (120 in 102) of the at least one singular interconnect (120) comprises a metallic wire layer (120 in 102) and the second portion (120 in 122) of the at least one singular interconnect (120) comprises a metallic via pillar (120 in 122) disposed on top of and in contact with a top surface of the metallic wire layer (120 in 102) (See Fig. 1), where the metallic wire layer and the metallic via pillar are contacts providing low resistance connections.			As to claim 23, Chang further discloses wherein sidewalls of the metallic wire layer (120 in 102) are in contact with the first dielectric layer (102), and wherein a top surface of the metallic wire layer (120 in 102) and sidewalls of the metallic via pillar (120 in 122) are in contact with the second dielectric layer (122) (See Fig. 1).				As to claim 25, Chang further discloses wherein the metallic wire layer (120 in 102) comprises a same material as the metallic via pillar (120 in 122) (See Fig. 1, ¶ 0022).														As to claim 26, Chang further discloses wherein a top surface of the first dielectric layer (102) is planar with a top surface of the metallic wire layer (120 in 102) (See Fig. 1K).											As to claim 27, Chang discloses further comprising: an adhesion layer (128) disposed in contact with the at least one singular interconnect (120) (See Fig. 1L, ¶ 0030) (Notes: the limitation “adhesion layer” does not specify any particular material such that Chang meets the claimed limitation).								As to claim 28, Chang discloses a semiconductor structure comprising: a first dielectric layer (102) disposed over a substrate (¶ 0013); a second dielectric layer (122) disposed over and in contact with the first dielectric layer (102), wherein the first dielectric layer (102) comprises a different low-k dielectric material than the second dielectric layer (122), and wherein the first dielectric layer (102) and the second dielectric layer (122) are disposed above an underlying first end of line structure (below BEOL) and a middle of line structure (below BEOL); at least one back end of line (BEOL) interconnect (120) disposed within the first dielectric layer (102) and the second dielectric layer (122), wherein the at least one BEOL interconnect (120) comprises a top-via configuration including a first portion (120 in 102) of the at least one BEOL interconnect (120) disposed entirely within the first dielectric layer (102) and a second portion (120 in 122) of the at least one BEOL interconnect (120) disposed entirely within the second dielectric layer (122); and an adhesion layer (128) disposed in contact with the at least one BEOL interconnect (120) and between the first dielectric layer (102) and the second dielectric layer (122) (See Fig. 1, ¶ 0013, ¶ 0014, ¶ 0019, ¶ 0022, ¶ 0025, ¶ 0027, ¶ 0029, ¶ 0030, ¶ 0031) (Notes: the limitation “portion” is defined as a part of any whole, either separated from or integrated with it by DICTIONARY.COM. Further, the limitation “adhesion layer” does not specify any particular material such that Park meets the claimed limitation).											Chen specifically discloses BEOL structure is above FEOL interconnected by MEOL in the semiconductor device such that lower structures such as gate and source/drain can be interconnected to upper structure such as a pad and a via (See Fig. 1, ¶ 0016, ¶ 0017).											As to claim 29, Chang further discloses wherein the first portion (120 in 102) of the at least one BEOL interconnect (120) comprises a metallic wire layer (120 in 102) and the second portion (120 in 122) of the at least one BEOL interconnect (120) comprises a metallic via pillar (120 in 122) disposed on top of and in contact with a top surface of the metallic wire layer (120 in 102) (See Fig. 1), where the metallic wire layer and the metallic via pillar are contacts providing low resistance connections.			As to claim 30, Chang further discloses wherein sidewalls of the metallic wire layer (120 in 102) are in contact with the first dielectric layer (102), and wherein a top surface of the metallic wire layer (120 in 102) and sidewalls of the metallic via pillar (120 in 122) are in contact with the second dielectric layer (122) (See Fig. 1). 				As to claim 32, Chang further discloses wherein the metallic wire layer (120 in 102) comprises a same material as the metallic via pillar (120 in 122) (See Fig. 1, ¶ 0022).														As to claim 33, Chang further discloses wherein a top surface of the first dielectric layer (102) is planar with a top surface of the metallic wire layer (120 in 102) (See Fig. 1K).
Claim(s) 14-15, 17, 28-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0127189 A1 to Liao et al. (“Liao”) in view of U.S. Patent Application Publication No. 2021/0035907 A1 to Chen et al. (“Chen”).										As to claim 14, Liao discloses a semiconductor structure comprising: a first dielectric layer (136) disposed over a substrate (102, 202); a second dielectric layer (138, 230) disposed over and in contact with the first dielectric layer (136), wherein the first dielectric layer (136) comprises a different low-k dielectric material (silicon oxide/ low-k, extremely low-k) than the second dielectric layer (138, 230), and wherein the first dielectric layer (136) and the second dielectric layer (138, 230) are disposed above an underlying first end of line structure (below BEOL) and a middle of line structure (below BEOL); and at least one back end of line (BEOL) interconnect (132, 134) comprising a first portion (132) disposed entirely within the first dielectric layer (136) and a second portion (134) disposed entirely within the second dielectric layer (138, 230), wherein the at least one BEOL interconnect (132, 134) comprises a top-via configuration (See Fig. 1, Fig. 2, ¶ 0016, ¶ 0017, ¶ 0019, ¶ 0021, ¶ 0023, ¶ 0024) (Notes: the limitation “portion” is defined as a part of any whole, either separated from or integrated with it by DICTIONARY.COM).										Chen specifically discloses BEOL structure is above FEOL interconnected by MEOL in the semiconductor device such that lower structures such as gate and source/drain can be interconnected to upper structure such as a pad and a via (See Fig. 1, ¶ 0016, ¶ 0017).				 							As to claim 15, Liao further discloses wherein the top-via configuration of the at least one BEOL interconnect (132, 134) comprises: a metallic wire layer (132); and a metallic via pillar (134) disposed on top of and in contact with a top surface of the metallic wire layer (132) (See Fig. 1, Fig. 2, ¶ 0019), where the metallic wire layer and the metallic via pillar are contacts providing low resistance connections).				As to claim 17, Liao further discloses wherein the metallic wire layer (132) comprises a different material (aluminum, tungsten/copper) than the metallic via pillar (134) (See Fig. 1, ¶ 0016, ¶ 0019).									As to claim 28, Liao discloses a semiconductor structure comprising: a first dielectric layer (104, 228) disposed over a substrate (102, 202); a second dielectric layer (136) disposed over and in contact with the first dielectric layer (104, 228), wherein the first dielectric layer (104, 228) comprises a different low-k dielectric material (low k/ silicon oxide) than the second dielectric layer (136), and wherein the first dielectric layer (104, 228) and the second dielectric layer (136) are disposed above an underlying first end of line structure (below BEOL) and a middle of line structure (below BEOL); at least one back end of line (BEOL) interconnect (106, 112) disposed within the first dielectric layer (104, 228) and the second dielectric layer (136), wherein the at least one BEOL interconnect (106, 112) comprises a top-via configuration including a first portion (106) of the at least one BEOL interconnect (106, 112) disposed entirely within the first dielectric layer (104, 228) and a second portion (112) of the at least one BEOL interconnect (106, 112) disposed entirely within the second dielectric layer (136); and an adhesion layer (108) disposed in contact with the at least one BEOL interconnect (106, 112) and between the first dielectric layer (104, 228) and the second dielectric layer (136) (See Fig. 1, Fig. 2, ¶ 0016, ¶ 0017, ¶ 0019, ¶ 0021, ¶ 0023, ¶ 0024) (Notes: the limitation “portion” is defined as a part of any whole, either separated from or integrated with it by DICTIONARY.COM. Further, the limitation “adhesion layer” does not specify any particular material such that Liao meets the claimed limitation, where the first and second dielectric layers are in contact through the adhesion layer).				Chen specifically discloses BEOL structure is above FEOL interconnected by MEOL in the semiconductor device such that lower structures such as gate and source/drain can be interconnected to upper structure such as a pad and a via (See Fig. 1, ¶ 0016, ¶ 0017).											As to claim 29, Liao further discloses wherein the first portion (106) of the at least one BEOL interconnect (106, 112) comprises a metallic wire layer (106) and the second portion (112) of the at least one BEOL interconnect (106, 112) comprises a metallic via pillar (112) disposed on top of and in contact with a top surface of the metallic wire layer (106) (See Fig. 1, Fig. 2), where the metallic wire layer and the metallic via pillar are contacts providing low resistance connections.					As to claim 31, Liao further discloses wherein the metallic wire layer (106) comprises a different material (Cu, TiN, TaN) than the metallic via pillar (112) (See Fig. 1, Fig. 2, ¶ 0016, ¶ 0117).	
										
Response to Arguments
Applicant's arguments with respect to claims 14, 21, and 28 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Lian et al. (US 2020/0105587 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815